      Case 3:20-cv-00875-MHL Document 1 Filed 11/17/20 Page 1 of 6 PageID# 9




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION

 EUGENE SCALIA, SECRETARY OF                      :
 LABOR, UNITED STATES                             :
 DEPARTMENT OF LABOR,                             : CIVIL ACTION NO.          3:20cv875
                                                  :
         Plaintiff,                               :
                                                  :
 v.                                               :
                                                  :
 SOUTHERN BRICK CONTRACTORS,                      :
 INC.; SOUTHERN BRICK                             :
 CONTRACTORS, INC. 401(k) PLAN; and               :
 ESTATE OF STEPHEN H. CATLETT,                    :
                                                  :
         Defendant(s).                            :
                                                  :

                                          COMPLAINT

        Eugene Scalia, Secretary of Labor (the “Secretary”), hereby alleges:

                                     Jurisdiction and Venue

1.      This action arises under the Employee Retirement Income Security Act of 1974

        (“ERISA” or “the Act”), 29 U.S.C. § 1001, et seq., and is brought to obtain relief under

        Sections 409 and 502 of ERISA, 29 U.S.C. §§ 1109 and 1132, in the form of equitable

        remedies that will redress violations, obtain appropriate equitable relief for breaches of

        fiduciary duty under ERISA § 409, 29 U.S.C. § 1109, and obtain such further equitable

        relief as may be appropriate to enforce the provisions of Title I of ERISA.

2.      This Court has subject matter jurisdiction over this action pursuant to Section 502(e)(1)

        of ERISA, 29 U.S.C. § 1132(e)(1).

3.      Southern Brick Contractors, Inc. 401(k) Plan (“the Plan”) is an employee benefit plan

        within the meaning of Section 3(3) of ERISA, 29 U.S.C. § 1002(3), and is, therefore,
     Case 3:20-cv-00875-MHL Document 1 Filed 11/17/20 Page 2 of 6 PageID# 10




        subject to the coverage of the Act pursuant to Section 4(a) of ERISA, 29 U.S.C. §

        1003(a).

4.      Southern Brick Contractors, Inc., a Virginia corporation, is the Administrator and

        Sponsor of the Plan. Southern Brick Contractors, Inc.’s last place of business was

        located in Richmond, Virginia.

5.      Venue with respect to this action lies in the Eastern District of Virginia, pursuant to

        Section 502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2).

                                            The Parties

6.      The Secretary, pursuant to Sections 502(a)(2) and (5) of the Act, 29 U.S.C. §§

        1132(a)(2) and (5), has the authority to enforce the provisions of Title I of ERISA by,

        among other means, the filing and prosecution of claims against fiduciaries and others

        who commit violations of ERISA.

7.      Southern Brick Contractors, Inc. is the Plan Sponsor and Administrator of the Plan. At

        all relevant times, Southern Brick Contractors, Inc. has exercised discretionary authority

        or discretionary control respecting management of the Plan, has exercised authority or

        control respecting management or disposition of the Plan’s assets, and has discretionary

        authority or discretionary responsibility in the administration of the Plan. Southern Brick

        Contractors, Inc. is therefore a fiduciary of the Plan within the meaning of Section 3(21)

        of ERISA, 29 U.S.C. § 1002(21), and a party-in-interest as that term is defined in

        Sections 3(14)(A) and (C) of ERISA, 29 U.S.C. §§ 1002(14)(A) and (C). Southern Brick

        Contractors, Inc. sold its assets to Southern Brick, LLC in 2015, but it remained a going

        concern thereafter to wind up its affairs. The Virginia State Corporation Commission


                                                  2
      Case 3:20-cv-00875-MHL Document 1 Filed 11/17/20 Page 3 of 6 PageID# 11




         changed Southern Brick Contractors, Inc.’s status to “inactive” on May 31, 2016 for

         failure to pay annual fees and file an annual report.

8.       At all relevant times, Stephen H. Catlett (“Catlett”) was the sole shareholder, owner, and

         registered agent of Southern Brick Contractors, Inc. and Trustee of the Plan. At all

         relevant times, Catlett exercised discretionary authority or discretionary control

         respecting management of the Plan, exercised authority or control respecting

         management or disposition of the Plan’s assets, and had discretionary authority or

         discretionary responsibility in the administration of the Plan. Catlett was therefore a

         fiduciary of the Plan within the meaning of Section 3(21) of ERISA, 29 U.S.C. §

         1002(21), and a party-in-interest as that term is defined in Sections 3(14) (A) and (E) of

         ERISA, 29 U.S.C. §§ 1002(14) (A) and (E). Catlett died on February 15, 2019, and his

         shares and ownership interest in Southern Brick Contractors, Inc. passed to his estate.

9.       Estate of Stephen H. Catlett (“Estate”) is the successor in interest to Southern Brick

         Contractors, Inc. and now holds an undivided 100% interest in Southern Brick

         Contractors, Inc. following the death of Stephen H. Catlett. The Estate also has physical

         possession of certain stock certificates representing shares of Helix BioMedix, Inc. that

         Catlett previously sold to the Plan. It is undisputed that the shares are Plan assets.

10.      The Plan is joined as a party defendant pursuant to Rule 19(a) of the Federal Rules of

         Civil Procedure solely to assure that complete relief can be granted.




                                                   3
      Case 3:20-cv-00875-MHL Document 1 Filed 11/17/20 Page 4 of 6 PageID# 12




                                         General Allegations

11.      On or about February 25, 2009, Southern Brick Contractors, Inc. established the Plan to

         provide benefits to its employees in the event of retirement, death or disability and upon

         termination of employment.

12.      Since 2016, when Southern Brick Contractors, Inc. ceased operations and contributions to

         the plan ceased, Southern Brick Contractors, Inc. and Catlett did not take fiduciary

         responsibility for the operation and administration of the Plan and its assets, nor did they

         appoint anyone to assume said responsibility following Catlett’s death.

13.      Under the terms of the Plan, Plan participants are entitled to all distributions when the

         Plan is terminated, partially terminated, or there is a complete discontinuance of

         contributions to the Plan.

14.      Plan participants were terminated from the company in 2015 when the company’s assets

         were sold, but those participants have not been able to obtain a distribution from the Plan

         because fiduciaries, Southern Brick Contractors, Inc. and Catlett, did not initiate

         termination of the Plan or distribution of the assets.

15.      As of June 30, 2018, the Plan had fifty-two (52) participants and $63,508.87 in Plan

         assets.

16.      From 2015 until his death on February 15, 2019, Catlett did not fulfill his obligations as a

         fiduciary including but not limited to failing to manage and distribute the assets of the

         plan, which were $63,508.87 as of June 30, 2018, to each of the fifty-two (52)

         participants. Catlett also failed to approve required distribution paperwork and process




                                                   4
      Case 3:20-cv-00875-MHL Document 1 Filed 11/17/20 Page 5 of 6 PageID# 13




         distribution requests. In addition, no trustee was appointed in his stead, and no trustee

         took his place upon Catlett’s death.

                                                Violations

17.      Pursuant to Rule 10(c) of the Federal Rules of Civil Procedure, the Secretary adopts by

         reference the averments and allegations of paragraphs 1-16, inclusive.

18.      By the actions and conduct described above, defendants Southern Brick Contractors, Inc.

         and Catlett, as a fiduciaries of the Plan,

         a.      failed to discharge their duties with respect to the Plan solely in the interest of the

                 participants and beneficiaries and for the exclusive purpose of providing benefits

                 to participants and its beneficiaries and defraying reasonable expenses of

                 administering the Plan, in violation of ERISA § 404(a)(1)(A), 29 U.S.C. §

                 1104(a)(1)(A); and

         b.      failed to discharge their duties with respect to the Plan solely in the interest of the

                 participants and beneficiaries and with the care, skill, prudence, and diligence

                 under the circumstances then prevailing that a prudent man acting in a like

                 capacity and familiar with such matters would use in the conduct of an enterprise

                 of a like character and with like aims, in violation of ERISA § 404(a)(1)(B), 29

                 U.S.C. § 1104(a)(1)(B).

                                           Prayer for Relief

         WHEREFORE, the Secretary prays that this Court enter an Order:

A.       Removing defendant Southern Brick Contractors, Inc. from its position as Plan

         Administrator, and appointing an independent fiduciary to administer the Plan in order to


                                                      5
     Case 3:20-cv-00875-MHL Document 1 Filed 11/17/20 Page 6 of 6 PageID# 14




        effectuate its termination and the collection and distribution of Plan assets to the

        participants and beneficiaries; and

B.      Ordering such further relief as is appropriate and just.

Respectfully Submitted,

                                               UNITED STATES DEPARTMENT OF LABOR
  Mailing Address:
                                               Kate S. O’Scannlain
  U.S. Department of Labor                     Solicitor of Labor
  Office of the Regional Solicitor
  170 S. Independence Mall West                Oscar L. Hampton III
  Suite 630E, The Curtis Center                Regional Solicitor
  Philadelphia, PA 19106
                                               Richard T. Buchanan
  (215) 861-5130 (voice)                       Acting Regional Counsel for ERISA
  (215) 861-5162 (fax)
                                               /s/ Ryan M. Kooi
  kooi.ryan.m@dol.gov                          Ryan M. Kooi
                                               Trial Attorney
  U.S. Department of Labor                     PA 94126; NJ 02829-2004
  Office of the Regional Solicitor             Application for Pro Hac Vice Forthcoming
  201 12th Street South, Suite 401
  Arlington, Virginia 22202-5450               /s/ Angela H. France
                                               Angela H. France
  (202) 693-9359 (voice)                       Trial Attorney
  (202) 693-9392 (fax)                         VA 46862

  france.angela.h@dol.gov                      Attorneys for Plaintiff
                                               U.S. Department of Labor




                                                  6
